     Case 3:20-cv-02143-B-BN Document 8 Filed 09/08/20                 Page 1 of 2 PageID 39



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

KATARI WAFFORD,                                   §
#0317201,                                         §
                                                  §
               Plaintiff,                         §
                                                  §
V.                                                §           No. 3:20-cv-2143-B-BN
                                                  §
SHERIFF CHARLES EDGE,                             §
LIEUTENANT HAMMONDS, and                          §
OFFICER GREENUP,                                  §
                                                  §
               Defendants.                        §

                 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
                  RECOMMENDATION OF THE MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed.

        The District Court reviewed the proposed findings, conclusions, and recommendation for

plain error. Finding none, the Court ACCEPTS the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge (the “FCR”).

        The Court therefore DISMISSES Plaintiff Katari Wafford’s claims against Defendants Sheriff

Charles Edge and Lieutenant Hammonds with prejudice under 28 U.S.C. §§ 1915(e)(2)(B) and

1915A and DISMISSES Wafford’s claims against Defendant Officer Greenup without prejudice

to Wafford’s filing within 21 days after the entry of this order an amended complaint solely

concerning those claims that cures, if and where possible, the deficiencies outlined in the FCR.

        If Wafford fails to file a timely amended complaint in compliance with this order, the Court

will enter a final judgment, dismissing all remaining claims with prejudice, without further notice to

Wafford.
Case 3:20-cv-02143-B-BN Document 8 Filed 09/08/20   Page 2 of 2 PageID 40



   SO ORDERED.

   DATE: September 8, 2020.



                                 _________________________________
                                 JANE J. BOYLE
                                 UNITED STATES DISTRICT JUDGE




                                  -2-
